 1
 2
 3
 4
 5
 6
 7
 8                                UNITED STATES DISTRICT COURT
 9                              CENTRAL DISTRICT OF CALIFORNIA
10
11   Rogelio Alvarez,                             ) CASE NO.: 2:19-cv-07452-SVW-RAO
                                                  )
12          Plaintiff                             ) JUDGMENT
                                                  )
13          vs.                                   )
                                                  )
14   F&K Atlantic Properties, LLC et al,          )
                                                  )
15          Defendant.                            )
                                                  )
16
17          Judgment is entered for Plaintiff, Rogelio Alvares and against Defendants F&K Atlantic
18   Properties, LLC and Daoud DDS, Inc., pursuant to the Court's order dated April 6, 2020, for the sum
19   certain being $4,001.00.
20
21
22           April 6, 2020
     DATE: __________________
                                                    STEPHEN V. WILSON, U.S. DISTRICT JUDGE
23
24
25
26
27
28
